Citation Nr: 1622043	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a temporomandibular joint disability (TMJ).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, adjustment disorder, and panic disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1983 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claims for service connection for TMJ and an acquired psychiatric disability.

2.  The evidence of record indicates that the Veteran's current TMJ had causal origins in active military service.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for TMJ is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for entitlement to service connection for TMJ have been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2015).

3.  New and material having been received, the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Petitions to Reopen

With respect to the petitions to reopen, it is noted that the Veteran was denied service connection for TMJ and a psychiatric disorder in a November 2007 rating decision.  While a notice of disagreement was timely filed, the Veteran did not perfect an appeal to the Board within the required time, and the decision is final.  In 2007, both TMJ and an acquired psychiatric disorder were determined to be unrelated to any incident or event of active military service.  

The record contains a dental examination dated in February 2013 which links TMJ disorder to either anxiety, bruxism, or the regular activities of daily living experienced by the Veteran in military service.  The examining dentist, upon review of the service treatment record, noted that it was at least as likely as not that TMJ was related to service.  This evidence is new, in that it was not of record at the time of the previous denial in 2007, and it is material, in that it relates directly to an unestablished fact necessary to substantiate the underlying claim.  

With respect to the claimed psychiatric disorder, in concert with the initial notice of disagreement filed subsequent to the final November 2007 rating action, the Veteran was afforded a VA examination.  While the examiner was vague in describing the origins and nature of the disorder, in July 2009, it was reported that "the Veteran's first anxiety experience occurred while in the military."  Current panic disorder and generalized anxiety disorder were also assessed.  The examiner did note, without accompanying rationale, that there were congenital factors at play in the onset of the disorder  (suggesting, it is assumed, some sort of personality disorder or other congenital defect); however, as a current acquired disorder was assessed, and as the examiner described the "first" onset of "anxiety" as happening in service, there is, at the very least, evidence added to the claim which will allow for reopening.  Indeed, the notion that anxiety symptomatology was first experienced in service is new, in that it was not of record in 2007, and is material, in that it relates to an unestablished fact necessary to substantiate the underlying claim.  

Based on the above, the claims are reopened.  

Service Connection-TMJ

As noted in the decision reopening the claim for entitlement to service connection for TMJ, a February 2013 VA examination noted that TMJ was at least as likely as not related to active service.  

In December 1991, the Veteran was seen by Army dental personnel and diagnosed with mastication (chewing) symptoms.  Subsequent to his discharge, he sought help with a private dentist and chiropractor to deal with pain in his jaw.  In March 2011, The Veteran's private chiropractor noted that he had been treating the Veteran for approximately one month subsequent to a referral from the Veteran's dentist.  The chiropractor performed jaw adjustments to relieve TMJ pain, and it was noted that the disorder had been present since 1991.  

The VA dentist, having reviewed the comprehensive dental records as well as the assessment of the private chiropractor, noted the in-service complaints for TMJ, to include noting the Veteran being given a TMJ stent/bite guard in 1992 and a discussion of in-service TMJ symptoms not resolving without medication and physical therapy usage.  While the TMJ was found to not be associated with trauma, based on this detailed review of the clinical records, the VA dentist concluded that "it is likely that the in-service TMJ symptoms were related to anxiety, bruxism, personal issues, or just the response to daily living."

It is not a requirement that TMJ be related to any one specific trauma in order for service connection to be granted, and the RO wrongly interpreted service connection regulations when it applied such standards in the statement of the case.  By all accounts, the Veteran had in-service issues with chewing and jaw pain and two medical providers have noted that TMJ had causal origins in active service.  The claim will thus be granted.  


ORDER

New and material evidence having been received, the claim for service connection for TMJ is reopened.  

Service connection for TMJ is granted.  

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened; to this extent only, the claim is granted.  




REMAND

The case is REMANDED for the following action:

1.  Obtain all outstanding VA psychiatric treatment records and associate them with the claims file.  Should none exist after exhaustive search, so annotate the file.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine as to if any acquired psychiatric disability had causal origins in service.  

THE EXAMINER IS REQUIRED TO REVIEW THE EVIDENCE CONTAINED IN THE ELECTRONIC RECORD AND HIS/HER ATTENTION IS SPECIFICALLY CALLED TO THE FOLLOWING:

-The examiner is to note the 1983 in-service assessment of acute adjustment disorder in basic training.

-The examiner is to note the July 2009 diagnoses of panic disorder, generalized anxiety disorder, and rule-out organic or somatoform disorder.

-The examiner is to note any abnormal imaging studies and the impact these radiographic interpretations might have on the etiology of any psychiatric or organic brain disorder.

-The examiner is to note the 2009 assessment of panic disorder and general anxiety disorder and the notation that such a disorder was first manifest in service.  Should it be determined that the Veteran experiences a congenital or personality disorder, it should be opined as to if a superimposed acquired psychiatric disorder occurred as a result of in-service stresses.  

-The Veteran's competent complaints of feeling chest pains and nervousness in active service and subsequent to discharge are to be discussed.

-The examiner is to discuss the February 2013 dental examiner's conclusion that service-connected TMJ might, among other causes, have stemmed from periods of "anxiety" on active duty.  

ALL CONCLUSIONS ARE TO BE SUPPORTED BY EXPLANATIONS IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  SHOULD CONSULTATION WITH AN ADDITIONAL SPECIALIST (E.G. NEUROLOGIST) BE NECESSARY, THE EXAMINER SHOULD FEEL FREE TO MAKE SUCH A CONSULTATION.

3.  Following the above-directed development, re-adjudicate the claim for service connection for an acquired psychiatric disorder.  Should the claim remain denied, issue a supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


